       Case 19-50931                Doc 7           Filed 10/30/19 Entered 10/31/19 00:55:05                         Desc Imaged
                                                    Certificate of Notice Page 1 of 3

Information to identify the case:
Debtor 1              Nathan David Eback                                                Social Security number or ITIN        xxx−xx−5671
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Western District of Virginia
                                                                                        Date case filed for chapter 7 10/28/19
Case number:          19−50931


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Nathan David Eback

2.      All other names used in the
        last 8 years

3.     Address                               104 Quail Court
                                             Cross Junction, VA 22625

4.     Debtor's attorney                     Eryk Gabhran Boston                                    Contact phone 540−313−1255
                                             Boston Law Firm
       Name and address                      125 Country Park Drive
                                             Winchester, VA 22602

5.     Bankruptcy trustee                    Bob Stevens (384920)                                   Contact phone (434) 973−5012
                                             501 Grove Ave.
       Name and address                      Charlottesville, VA 22902
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
      Case 19-50931                  Doc 7         Filed 10/30/19 Entered 10/31/19 00:55:05                                 Desc Imaged
                                                   Certificate of Notice Page 2 of 3

Debtor Nathan David Eback                                                                                                   Case number 19−50931


6. Bankruptcy clerk's office                      116 N. Main St., Room 223                                   Hours open 8 a.m. − 4:30 p.m.
                                                  Harrisonburg, VA 22802
    Documents in this case may be filed at this                                                               Contact phone (540) 434−8327
    address. You may inspect all records filed
    in this case at this office or online at
    www.pacer.gov.                                                                                            Date: 10/28/19


7. Meeting of creditors                           December 13, 2019 at 09:30 AM                               Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a              cr mtg, WDS, Courtroom,
    questioned under oath. In a joint case,       later date. If so, the date will be on the court            Historic, Courthouse, Court St.
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket.                                                     Entrance, 103 N Main St.,
                                                                                                              Woodstock, VA 22664
                                                          *** Valid photo identification required ***


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 2/11/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
           Case 19-50931            Doc 7       Filed 10/30/19 Entered 10/31/19 00:55:05                        Desc Imaged
                                                Certificate of Notice Page 3 of 3

                                               United States Bankruptcy Court
                                               Western District of Virginia
In re:                                                                                                     Case No. 19-50931-rbc
Nathan David Eback                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0423-5                  User: admin                        Page 1 of 1                          Date Rcvd: Oct 28, 2019
                                      Form ID: 309A                      Total Noticed: 17


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 30, 2019.
db             +Nathan David Eback,    104 Quail Court,    Cross Junction, VA 22625-2457
4829697        +Arsrat,   PO Box 33720,    Detroit, MI 48232-3720
4829700        +Check Into Cash,    2103-2105 S Loudoun St,    Winchester, VA 22601-3614
4829702        +Jean Eback,    131 Paw Paw Ct, Apt 301,    Winchester, VA 22603-4167
4829703        +Lake Holiday Country Club,     1045 Lakeview Dr,,   Cross Junction, VA 22625-2514
4829704        +Mr. Cooper,    c/o RAS Crane,    11900 Parklawn Drive, Ste 310,   Rockville, MD 20852-2893
4829705        +One Advantage,    1232 W State Rd 2,    La Porte, IN 46350-5469
4829706        +Quest Diagnostics,    812 Amherst St #100,    Winchester, VA 22601-3344
4829709        +Valley Health,    PO Box 3340,    Winchester, VA 22604-2540

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: law@winchesterlawyer.us Oct 28 2019 22:42:14      Eryk Gabhran Boston,
                 Boston Law Firm,   125 Country Park Drive,    Winchester, VA 22602
tr             +EDI: BRSSTEVENS.COM Oct 29 2019 02:43:00      Bob Stevens (384920),    501 Grove Ave.,
                 Charlottesville, VA 22902-4804
ust            +E-mail/Text: ustpregion04.rn.ecf@usdoj.gov Oct 28 2019 22:42:32       USTrustee,
                 Office of the United States Trustee,    210 First Street, Suite 505,    Roanoke, VA 24011-1620
4829699        +E-mail/Text: collect@ccsroanoke.com Oct 28 2019 22:42:53      CCS,    PO Box 21504,
                 Roanoke, VA 24018-0152
4829698         E-mail/Text: opsqa_usbankruptcy@cashnetusa.com Oct 28 2019 22:42:21       CashNet Usa,
                 PO Box 643990,   Cincinnati, OH 45264-3990
4829701         EDI: IRS.COM Oct 29 2019 02:43:00     IRS,    PO Box 7346,   Philadelphia, PA 19101-7346
4829707         EDI: NEXTEL.COM Oct 29 2019 02:43:00      Sprint,   PO Box 4191,    Carol Stream, IL 60197-4191
4829708        +E-mail/Text: bkr@taxva.com Oct 28 2019 22:42:46      VA Dept of Taxation,    Bankruptcy Unit,
                 PO Box 2156,   Richmond, VA 23218-2156
                                                                                              TOTAL: 8

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 30, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 28, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
